Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US. Pub. NO. 2019/0356478 A1; hereinafter “Young”) in view of Huang et al. (US. Pub. No. 2005/0177723 A1; hereinafter “Huang”)

Regarding claim 1, Young teaches a method for communication authentication processing, comprising: 
transmitting, by a first device, a pairing request to a second device (see Young¸fig. 5, connect BLE request 80, mobile 14 to audio device 12); 
receiving, by the first device, a pairing response transmitted by the second device (see Young, fig. 5, 86, pairing success; 94 <encrypted product IRK + signature>), 
wherein the pairing response comprises a first random value (see Young, fig 5, 76, 128 bit random number as IRK) and first signature information (see Young, fig. 2, IRK encrypted and signed by shared secret key 42; fig. 3, random address 60), wherein the first random value is configured to generate the first signature information (see Young, fig. 2, 46; signing and encrypting IRK to generate the encrypted and signed IRK); 
 acquiring, by the first device, a second random value from a server according to the first random value and the first signature information (see Young, fig. 5, 100, para. [0051]); 
wherein the second random value is generated by the server according to the first random value and the first signature information (see Young, fig 5, 76, 128 bit random number as IRK; 100, product IRK; fig. 2, 52, decrypted IRK based on encrypted and signed IRK); the second random value is configured to generate the second signature information (see Young, fig. 2, 54, unencrypted IRK is encrypted by link 54, para. [0042, 45-46, 51]), and
performing, by the first device, a data interaction with the second device according to the second random value and the second signature information (see Young, para. [0050-1], connection between applicant and audio is based on unencrypted IRK and the encryption of link 100 of fig. 5). 
Young is silent to teaching that comprising
acquiring second signature information from the server, wherein the second signature information are generated by the server. 

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Young with the teaching of Huang in order to improve security and authentication of wireless devices (see Huang, para. [0009]). 

Regarding claim 2, the combination of Young and Huang teaches the method according to claim 1, wherein the performing, by the first device, a data interaction with the second device according to the second random value and the second signature information, comprises: transmitting, by the first device, a request for providing data to the second device, wherein the request for providing data comprises the second random value and the second signature information (see Huang, fig. 4, S404, from AP 22 to MN 21, S405, para. [0023]). 

Regarding claim 3, the combination of Young and Huang teaches the method according to claim 2, wherein the performing, by the first device, a data interaction with the second device according to the second random value and the second signature information, further comprises: receiving, by the first device, response data transmitted by the second device (see Huang, fig. 4, S406) when the first signature information matches the second signature information (see Huang, fig. 4, S405).

Regarding claim 4, the combination of Young and Huang teaches the method according to claim 3, further comprising: transmitting, by the first device, a request for acquiring data to the server, wherein the request for acquiring data is configured to request first data in response to the response 

Regarding claim 5, the combination of Young and Huang teaches the method according to claim 4, further comprising: receiving, by the first device, the first data transmitted by the server when the first signature information matches the second signature information (see Huang, fig. 4, S407).

Regarding claim 6, the combination of Young and Huang teaches the method according to claim 1, wherein the second signature information is obtained according to historical second signature information (see Young, fig. 5, secure birth in factory, para. [0037]).

Regarding claim 7, the combination of Young and Huang teaches the method according to claim 2, wherein the data interaction is a voice-based data interaction, and the response data is voice data (see Young, fig. 1, audio device 12)

Regarding claim 8, Young teaches an apparatus for communication authentication processing, applied to a first device, and comprising: 
a memory, a processor, and a computer program stored on the memory and operable on the processor, wherein the processor, when running the computer program, is configured to: 
transmit a pairing request to a second device (see Young¸fig. 5, 86, initiate BLE pairing, mobile 14 to audio device 12); 
receive a pairing response transmitted by the second device (see Young, fig. 5, 86, pairing success), 

 acquire a second random value from a server according to the first random value and the first signature information (see Young, fig. 5, 100, para. [0051]); 
wherein the second random value is generated by the server according to the first random value and the first signature information (see Young, fig 5, 76, 128 bit random number as IRK; 100, product IRK); the second random value is configured to generate the second signature information (see Young, fig. 4, 34, 36, para. [0045-46]), and
perform a data interaction with the second device according to the second random value and the second signature information (see Young, para. [0050]). 
Young is silent to teaching that configured to
acquire a second signature information from the server, wherein the second signature information are generated by the server. 
In the same field of endeavor, Huang teaches a method comprising acquiring second signature information from a server, wherein the second signature information are generated by the server (see Huang, fig. 4, S404, para. [0023], SRESm from server 23 to AP22). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Young with the teaching of Huang in order to improve security and authentication of wireless devices (see Huang, para. [0009]).

Regarding claims 9-14, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2-7, respectively. 

Regarding claim 15, Young teaches an apparatus for communication authentication processing, applied to a second device, and comprising: 
a memory, a processor, and a computer program stored on the memory and operable on the processor, wherein the processor, when running the computer program, is configured to: 
receive a pairing request transmitted by a first device (see Young¸fig. 5, 86, initiate BLE pairing, mobile 14 to audio device 12); 
generate a first random value and first signature information according to the pairing request (see Young, fig 5, 76, 128 bit random number as IRK) (see Young, fig. 3, random address 60), wherein the first random value is configured to generate the first signature information (see Young, fig. 3, 18, para. [0038]);
 transmit a pairing response to the first device (see Young, fig. 5, 86, pairing success),
wherein the pairing response comprises a first random value (see Young, fig 5, 76, 128 bit random number as IRK) and first signature information (see Young, fig. 3, random address 60), 
so that the first device acquires a second random value from a server according to the first random value and the first signature information (see Young, fig. 5, 100, para. [0051]); and 
perform a data interaction with the first device according to the second random value and the second signature information (see Young, para. [0050]). 
Young is silent to teaching that wherein the first device acquires a second signature information from the server, wherein the second signature information are generated by the server. 
In the same field of endeavor, Huang teaches a system wherein the first device acquires a second signature information from a server, wherein the second signature information are generated by the server (see Huang, fig. 4, S404, para. [0023], SRESm from server 23 to AP22). 


Regarding claim 16, the dependent claim is interpreted and rejected for the same reason as set forth above in claims 2-5. 

Regarding claim 20, the dependent claim is interpreted and rejected for the same reason as set forth above in claims 7. 

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young and Huang as applied to claim 15 above, and further in view of Talty et al. (US. Pub. No. 2011/0210831 A1; hereinafter “Talty”).

Regarding claim 17, the combination of Young and Huang teaches the apparatus according to claim 15. 
The combination of Young and Huang is silent to teaching that wherein the processor is further configured to: determine whether it is currently in a pairing mode.
In the same field of endeavor, Talty teaches an apparatus wherein the processor is further configured to: determine whether it is currently in a pairing mode (see Talty, fig. 4, 48, para. [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Young and Huang with the teaching of Talty in order to improve wireless connection security and setup process (see Talty, para. [0005-6]). 

claim 18, the combination of Young, Huang and Talty teaches the apparatus according to claim 17, wherein the processor is further configured to: if it is determined that it is currently in the pairing mode, transmit the pairing response to the first device  (see Talty, fig. 4, 52, para. [0029]).

Regarding claim 19, the combination of Young, Huang and Talty teaches the apparatus according to claim 18, the processor is further configured to: switch from the pairing mode to a non-pairing mode (see Talty, fig. 4, 44, para. [0029]).

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.
The applicant argues that Young is silent to teaching a) receiving, by the first device, a pairing response transmitted by the second device… and b) performing, by the first device, a data interaction ….
However, the examiner respectfully disagrees. Specifically, the examiner submits that Young teaches a pairing response (see Young, fig. 2, 48, fig. 5, 94). The response comprises the encrypted and signed product IRK. Here, product IRK reads on the first random value and signed and encrypted IRK reads on the signature information. Also, encrypted and signed IRK is generated based on IRK. 
Thus, the examiner submits that Young teaches the claimed pairing response. 
Furthermore, the examiner submits that Young teaches performing a data interaction over BLE 30 of fig. 2 based on a verified product IRK and transmission encryption of fig. 2, message 54. More specifically, Young teaches a server 16, based on encrypted and signed IRK (first random value and signature), generates a second random value (unencrypted and verified IRK) and transmits the unencrypted and verified IRK (second random value) via a link encryption of 54. 

Young is silent to teaching exactly how the second signature information (encryption link) is implemented in fig. 2 of 54. However, Huang teaches that a signature information is utilized for authentication and encryption wherein the second signature information are generated by the server (see Huang, fig. 4, S404, para. [0023], SRESm from server 23 to AP22; at network side Au 24, using random number to generate encrypting signature SRES; transmitting SRES from server to AP).
Thus, the combination of Young and Huang teaches claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648